Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner notes that van der Goot (U.S. Patent No. 8,726,067) discloses an active/active system which detects a failure in connection with a first site and second site, with one of the sites winning and the other losing, and a message sent to the losing site with a response possible (Abstract, fig. 1).
The following is an examiner’s statement of reasons for allowance:
Prior art was not found that explicitly teaches or fairly suggests “wherein the pair of storage arrays comprises a first storage array and a second storage array, wherein the first storage array is configured to: send a first quorum request to the first quorum host when the first storage array fails to contact the second storage array” in combination with “keep the first storage array accessible to the host cluster, wherein the second storage array is configured to send a second quorum request to the first quorum host after the first storage array sends the first quorum request” and “wherein the first quorum host is configured to: grant the first storage array to be a winner based on the first quorum request and the second quorum request, and deny accessibility of the second storage array to the host cluster based on granting the first storage array to be the winner”, as outlined in independent claim 1.
Prior art was not found that explicitly teaches or fairly suggests “sending, by a first storage array in the pair of storage arrays, a first quorum request to a first quorum host when the first storage array fails to contact a second storage array in the pair of storage arrays, wherein the host cluster comprises the first quorum host, and wherein the first quorum host has a quorum function” in combination with “sending, by the second storage array, a second quorum request to the first quorum host after the first storage array sends the first quorum request”, “granting, by the first quorum host, the first storage array to be a winner based on the first quorum request and the second quorum request”, “sending, by the first quorum host, a grant message to the first storage array that indicates the first storage array remains accessible to the host cluster” and “sending, by the first quorum host, a non-grant message to 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113